DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13, are objected to because of the following informalities:  Claim 1, in line 10, recites “the segments” however should recite “the one or more segments”. Further in line 13, and in lines 20-21, recites “the same label”, respectively, however should recite “the same labels” respectively. Claims 2-13, are objected based on their dependency on the objected base claim and inherent the same deficiency. Appropriate correction is required.
Claims 3-4, are further objected to because of the following informalities:  Currently claim 3 depends on claim 1, however should depend on claim 2, since first time “a relative distance” is introduced in claim 2. Claim 4, is further objected based on its dependency on the objected claim and inherent the same deficiency. Appropriate correction is required.
Claims 14-19, are objected to because of the following informalities:  Claim 14, in line 10, recites “the segments” however should recite “the one or more segments”. Further in lines 12-13, and in lines 20-21, recites “the same label”, respectively, however should recite “the same labels” respectively. Claims 15-19, are objected based on their dependency on the objected base claim and inherent the same deficiency. Appropriate correction is required.
Claims 16-17, are further objected to because of the following informalities:  Currently claim 16, depends on claim 14, however should depend on claim 15, since first time “a relative distance” is introduced in claim 15. Claim 17, is further objected based on its dependency on the objected claim and inherent the same deficiency. Appropriate correction is required.
Claim 20, is objected to because of the following informalities:  Claim 20, in line 11, recites “the segments” however should recite “the one or more segments”. Further in line 14, and in lines 21-22, recites “the same label” respectively, however should recite “the same labels” respectively. Appropriate correction is required.


Allowable Subject Matter
Claims 1-20, would be allowable by overcoming the objections set forth above.


Reasons for Allowance
Regarding independent claims 1, 14 and 20 (and their respective dependent claims), Fan (US PGPUB 2021/0390701 A1) reference discloses a multi-target 3D ultrasound image segmentation method based on simulated and measured data. Sung (US PGPUB 2020/0278408 A1) reference discloses automatically segmenting and diagnosing prostate lesions using multi-parametric magnetic resonance imaging data.  However, Fan and/or Sung references whether taken alone or in combination fail to disclose “obtaining a first label map informative of one or more segments representative of second structural elements and labels associated with the segments, wherein the second structural elements are presented in design data charactering the at least portion, and wherein equivalent second structural elements are associated with the same label; performing simulation on the first label map to obtain a second probability map indicative of simulated probabilities of pixels in the first label map to correspond to the one or more segments; and generating a second label map based on the first probability map and the second probability map, wherein the second label map is informative of one or more segments representative of the first structural elements and labels associated therewith, and wherein equivalent first structural elements are associated with the same label, the second label map being usable for segmentation of the image with enhanced repeatability” and used in combination with each and every limitations of the claim.
The aspect summarized above are neither anticipated nor obviated by the prior art of the record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to
application’s disclosure.
Ma (US PGPUB 2018/0060702 A1) reference discloses a method for learning based defect classification for a wafer or reticle defect inspection system. The method includes receiving a defect record based on an inspection of a target specimen, the defect record comprising a defect image associated with an unknown defect, selecting, by a computing device using a first processing unit, components ranked by significance from the defect image using a first learning technique, and determining whether the defect image is associated with a known defect type based on the components ranked by significance using a second learning technique, by the computing device using the first processing unit.
Karlinsky (US PGPUB 2017/0177997 A1) reference discloses segmenting the at least one FP image (e.g. a high-resolution image of the specimen, a low-resolution image of the specimen or a design data-based image of the specimen). In such a case, examination-related data can be informative of per-pixel segmentation-related values of the at least one FP image.
Kiraly (US PGPUB 2009/0116737 A1) reference discloses a method for directed machine learning includes receiving features including intensity data and location data of an image, condensing the intensity data and the location data into a feature vector, processing the feature vector by a plurality of classifiers, each classifier trained for a respective trained class among a plurality of classes, outputting, from each classifier, a probability of the feature vector belong to the respective trained class, and assigning the feature vector a label according to the probabilities of the classifiers, wherein the assignment produces a segmentation of the image.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections as being set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633